U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                           No. ACM 38912 (rem)
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                      Christopher N. ALLORE
                 Airman (E-2), U.S. Air Force, Appellant
                          ________________________

                          On Remand from
       the United States Court of Appeals for the Armed Forces
                           Decided 1 March 2017
                          ________________________

Military Judge: J. Wesley Moore (sitting alone).
Approved sentence: Bad-conduct discharge, confinement for 15 days,
and reduction to E-1. Sentence adjudged 8 September 2015 by GCM
convened at Wright-Patterson Air Force Base, Ohio.
For Appellant: Major Lauren A. Shure, USAF; Captain Patricia En-
carnación Miranda, USAF.
For Appellee: Major Mary Ellen Payne; Mr. Gerald R. Bruce, Esquire.
Before DUBRISKE, HARDING, and C. BROWN, Appellate Military
Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________
PER CURIAM:
    This court previously issued a decision in this case finding no error mate-
rially prejudicial to Appellant’s substantial rights. United States v. Allore,
No. ACM 38912, 2016 CCA LEXIS 750 (A. F. Ct. Crim. App. 6 Dec. 2016).
Noting that the decision failed to expressly act on the findings and sentence,
the United States Court of Appeals for the Armed Forces returned the record
                  United States v. Allore, No. ACM 38912 (rem)


for remand to this court for clarification on its action on findings and sen-
tence. United States v. Allore, No. 17-0186/AF, 2017 CAAF LEXIS 67
(C.A.A.F. 1 Feb. 2017).
    We find that the approved findings and sentence are correct in law and
fact, and no error materially prejudicial to Appellant’s substantial rights oc-
curred. 1 Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accord-
ingly, the approved findings and sentence are AFFIRMED.


                   FOR THE COURT



                   KURT J. BRUBAKER
                   Clerk of the Court




1 As noted in our original decision, the Court-Martial Order (CMO) misstates the re-
sult of trial regarding Specification 1 of the Charge in three respects: two errors re-
garding Appellant’s plea and one error regarding the finding entered by the military
judge. Appellant initially pleaded guilty to Specification 1 of the Charge as alleged,
but during the Care inquiry changed his plea to not guilty of the excepted words “and
videos.” The CMO does not capture this change in Appellant’s plea as to the excepted
words. The CMO is also inaccurate in asserting that the plea included the language
“substitute the words ‘sexual videos’ with the words ‘a sexual video.’” Appellant ini-
tially pleaded guilty to “sexual videos” as alleged and did not alter the plea regarding
that language of the specification. Finally, the CMO misstates the military judge’s
finding for Specification 1 of the Charge. The finding should read: “G, except the
words ‘and videos,’” and further except ‘sexual videos,’ substituting therefor the
words ‘a sexual video’; of the excepted words, NG, and of the substituted words G.”
We note these same errors in the Report of Result of Trial Memorandum. To the ex-
tent this has not already been accomplished, we order promulgation of a corrected
CMO to accurately reflect the plea and finding to Specification 1 of the Charge.




                                           2